DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant's arguments regarding claims 24, 48-50, 59-60, 62-66, 69-70, 72 and 75-76 filed 11/30/2020 have been fully considered but they are not persuasive. Regarding claims 24 and 48-50 Applicant argues:
 	“Applicant submits that Figs. 1 and 2 depict the user in proximity to an input device, which may accept a physical input such as a card, but may be any device that accepts user information and need not be tangible (e.g., reference pgphs. [0007] and [0032]). Additionally, the user may provide the user information through direct interaction with the system or remotely (e.g., compare the two interacting users depicted in Fig. 1). The remotely accessing user is described as using a card, but the description is explicitly not limited to cards, but includes, without limitation, ‘[s]killed artisans will appreciate that the user-identifier 200 need not be a card, for example, the user-identifier 200 could be any physical holder of information and need not be limited to any size or shape.’ Additionally, the specification describes users interacting with a video game (e.g., reference pgph. [0052]), interacting in a virtual play area (e.g., reference pgph. [0054]), and/or interacting remotely such as through the internet (e.g., reference pgph. [0065]), which would include virtual depictions as recited in claim 24.
”
However, based on Applicant’s disclosure (see “the machine then reads the 
user-identifier” in paragraph [0039]) it is the video game machine or the slot machine which effectuates the user’s selection when the user-identifier enters into a proximity sensing device on the machine. It is not “a virtual depiction” which senses and/or 
	Regarding claims 59-60, 62-66, and 75 Applicant argues:
 	“The Office Action states that Wilmott discloses ‘an input device capable of accepting user-specific information to identify an authorized user’ at pgphs. [0027]-[0028] Applicant respectfully submits that Wilmott does not determine the authorization of the user at the recited location, or otherwise. Wilmott does not provide any indication that system access or products are limited to authorized users, and only provides for identifying the user at the selected locations. The user is free to set up a new profile if they do not already have one (e.g., see pgph. [0026]) and get access to the system and any products. If a rejection is maintained with regard to claim 59 utilizing Wilmott, Applicant respectfully requests that the Examiner specifically identify which element of Wilmott is believed to identify an authorized user, and if the Examiner  is taking Official Notice as to any aspect, Applicant requests that the Examiner make this explicit and provide evidence therefore.
 	The Office Action states that Wilmott discloses ‘wherein the user cannot select an item for that dispensation that does not include the selected item subsequent to the processor selecting the item’ at [0041], Wilmott at pgph. [0041] discloses making fine-tuned adjustments to the product, performed by adjusting from a library of predefined partial formulations. Applicant believes that the Office Action intends that the fine-tuned adjustments made to the product at pgph. [0041] comprise the ‘selected’ item. Applicant submits that this is a strained reading of Wilmott, as the user selects the type of product, the goals of the product, and directs the primary modifications for the product (e.g., reference 
 	Claim 64 is in a condition for allowance for at least reasons analogous to those presented with regard to claim 59.”
However, claim 64 does not disclose the same claim language with regard to the limitation of “authorization”. Thus, the argument that claim 64 “is in a condition for allowance for at least reasons analogous to those presented with regard to claim 59” is not convincing. Even still, the arguments related to the prior art disclosure of Wilmott et al. not disclosing “an input device… to identify an authorized user” are also not convincing. In paragraph [0025] of the prior art it is clear that “the user will be asked to enter their ID, either directly on a keyboard or card reader” which is an example of “an input device… to identify an authorized user”. Furthermore, paragraph [0024] of the prior art states “the system 10 is used by a dermatologist to develop a customized prescription cream” which is an example of a product which would require authorization. Additionally the cited paragraphs [0026]-[0027] make clear that a user ID is 
	Regarding claims 69-70, 72, and 76 Applicant argues:
 	“Applicant notes that the Office Action has stated that Wilmott discloses ‘a display (96) component configured to present a virtual area and an item (see Figure XI2).’ Applicant notes that Fig. X12 in Wilmott is the final user customization (e.g., see pgph. [0047]), that occurs after the proposed ‘fine adjustments’ in pgph. [0041], and explicitly as a final step in Wilmott. Accordingly, the recited rejection does not properly utilize the actual disclosed elements of Wilmott. Claim 69 is additionally in a condition for allowance for at least reasons analogous to those presented with regard to claim 59.”
However, as noted above, the arguments for claim 59 are not convincing. Furthermore, Figure X1-X12 disclose a virtual area and information relating to items of the system. Thus, “the actual disclosed elements of Wilmott” disclose “a display component” (96) “configured to present a virtual area and an item” (see Figures X1-X12). Additionally, Wilmott et al. was cited in view of Paulsen et al. because Paulsen clearly discloses a virtual item. Therefore, Applicant’s arguments are not convincing.
Applicant’s arguments, see REMARKS, filed 11/30/2020, with respect to claims 23, 25-30, 42-44, 46-47, 51, 55-58, 61, 67-68, 71, 73-74, and 77 have been fully considered and are persuasive.  The rejections of claims 23, 25-30, 42-44, 46-47, 51, 55-58, 61, 67-68, 71, 73-74, and 77 have been withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 24 and 48-50 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Regarding claim 24 Applicant discloses: “wherein the user's selection is effectuated by bringing a user-identifier in proximity to a virtual depiction” (emphasis added). It is not clear from the specification what components would be used to affect this method step. The specification only mentions the virtual area in paragraph [0054] of the USPGPUB (see MPEP 2164.01(a) “(F) The amount of direction provided by the inventor”). There is no mention of any structure which provides “a virtual depiction” and/or scan/reads a user-identifier in proximity to the virtual depiction (see MPEP 2164.01(a) “(B) The nature of the invention” and “(F) The amount of direction provided by the inventor”). 
Regarding claim 48 Applicant discloses: “wherein the user's selection is effectuated by bringing a user-identifier in proximity to a virtual depiction” (emphasis added). It is not clear from the specification what components would be used to affect this method step. The specification only mentions the virtual area in paragraph [0054] of the USPGPUB (see MPEP 2164.01(a) “(F) The amount of direction provided by the inventor”). There is no mention of any structure which provides “a virtual depiction” and/or scan/reads a user-identifier in proximity to the virtual depiction (see MPEP 2164.01(a) “(B) The nature of the invention” and “(F) The amount of direction provided by the inventor”). Furthermore, since the invention is a continuation of a parent patent with a filing date of 11/16/2005 (see MPEP 2164.05(a)), at least factors (C)-(E) and (F)-(H) have informed the consideration regarding this claim. Any arguments by Applicant regarding the propriety of this rejection should include evidence of the state of the art “existing at the filing date of the application” filed 11/16/2005 (see MPEP 2164.05(a)).
Claims 49-50 depend from claim 48.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 59-60, 62-66, 69-70, 72, and 75-76 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wilmott et al. (USPGPUB 2002/0082745) and further in view of Paulsen et al. (USPGPUB 2003/0186739).
	Regarding claim 59, Wilmott et al. disclose a system to dispense at least one virtual item, said system comprising:
an input device capable of accepting user-specific information to identify an authorized user (see paragraph [0027]-[0028]);
at least one device (90) capable to dispense an item;
a memory including coded instructions to interpret said authorization of the user and determine a user characteristic, wherein the user characteristic comprises at least one of a user location, a biological profile of the user (see paragraph [0026]), or a user role within a group, and to select an item for dispensing based on the user characteristic (see paragraphs [0028] and [0048]);
a processor to send a signal (50) based on the interpretation to activate the device for dispensation (see Figure 2); and
wherein the user cannot select an item for that dispensation that does not include the selected item subsequent to the processor selecting the item (see “fine adjustments” in paragraph [0041]).
However, they do not disclose the item to be a virtual item. Paulsen et al. disclose a system wherein the item is a virtual item (see paragraph [0061]). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the system disclosed by Wilmott et al. by including a system wherein the item dispensed is a virtual item, as disclosed by Paulsen et al., for the purpose of issuing a virtual ticket as an alternative to a printout (see paragraphs [0060]-[0061]).
	Regarding claim 60, Wilmott et al. disclose the system as recited in claim 59, further comprising: 
the memory further including coded instructions to determine at least one prompt comprising a choice of at least one item determined in response to the user characteristic (see paragraph [0028] and [0048]); and
wherein the item selected for dispensing is further based on at least one response that the user provides to the at least one prompt (see Figure X3-B).

	Regarding claim 62, Wilmott et al. in view of Paulsen et al. disclose the system as recited in claim 59. Furthermore, Paulsen et al. disclose a system wherein the virtual item is a multimedia clip, and wherein the dispensation comprises the processor sending the signal to play the multimedia clip (see paragraphs [0111]-[0112]). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the system disclosed by Wilmott et al. by including a system wherein the virtual item is a multimedia clip, and wherein the dispensation comprises the processor sending the signal to play the multimedia clip, as disclosed by Paulsen et al., for the purpose of providing a bonus attraction for system users (see paragraphs [0111]-[0112]).
	Regarding claim 63, Wilmott et al. in view of Paulsen et al. disclose the system as recited in claim 59. Furthermore, Paulsen et al. disclose a system wherein the virtual item is a service for an interactive amusement system (see paragraph [0061]). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the system disclosed by Wilmott et al. by including a system wherein the virtual item is a service for an interactive amusement system, as 
	Regarding claim 75, Wilmott et al. disclose the system as recited in claim 59, further comprising:
the memory further including coded instructions to select a type of item appropriate to the user based on the user-specific information, and to present the user with at least one choice of at least one specific item appropriate to the user based on the user-specific information and the selected type of item (see paragraph [0028] and [0048]);
wherein the processor sends the signal based on the user’s response to the at least one choice to automatically activate the device for dispensation (see paragraph [0039]).
	Regarding claim 64, Wilmott et al. disclose a method of dispensing at least one virtual item, the method comprising:
identifying a user based on a user identification (see paragraphs [0027]-[0028]);
associating user-specific information with the user identification, wherein the user-specific information includes at least one type of data that is not based on a user interaction with a system for dispensing an item (see paragraphs [0026]-[0027});
determining at least one item appropriate to the user based on the user-specific information (see paragraphs [0028] and [0048]); 
dispensing (50) the item (see Figure 2); and
wherein the dispensation consists of the determined item, and wherein the user cannot select an item for that dispensation subsequent to the determining the at least one item (see “fine adjustments” in paragraph [0041]).
However, they do not disclose a method wherein the item is a virtual item. Paulsen et al. disclose a method wherein the item is a virtual item (see paragraph [0061]). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the method disclosed by Wilmott et al. by including a method wherein the item is a virtual item, as disclosed by Paulsen et al., for the purpose of issuing a virtual ticket as an alternative to a printout (see paragraphs [0060]-[0061]).
	Regarding claim 65, Wilmott et al. disclose the method of claim 64, wherein the user-specific information further includes at least one type of data that exists before the user interacts with the system (see paragraph [0026]).
	Regarding claim 66, Wilmott et al. in view of Paulsen et al. disclose the method as recited in claim 64. Wilmott et al. disclose a method further comprising: 
determining at least one additional item appropriate to the user based on the user-specific information (see paragraph [0037]);
presenting the user with a choice of the items appropriate to the user (see paragraph [0037]); and
wherein the dispensing is in response to a selection of the choice of items (see paragraphs [0037]-[0039]).
Furthermore, Paulsen et al. disclose a method wherein the item is a virtual item (see paragraph [0061]). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the method disclosed by Wilmott et 
	Regarding claim 76, Wilmott et al. disclose the method as recited in claim 64, wherein the dispensing comprises operation of a machine (see paragraph [0051]).
	Regarding claim 69, Wilmott et al. disclose a system incorporated with an interactive device, the system comprising:
an input component configured to accept user-specific information to identify an authorized user (see paragraphs [0027]-[0028]);
a user-specific component configured to determine at least one characteristic of the user not based on the system (see paragraphs [0026]-[0027]);
a display (96) component configured to present a virtual area and an item (see Figures X1-X12); 
a memory including coded instructions to interpret an authorization of the user and the at least one characteristic, and to select the item based on the at least one characteristic of the user (see paragraphs [0028] and [0048]); 
wherein the display component is further configured to present (42) the selected item (see Figure 2); and
wherein the presented item consists of the selected item, and wherein the user cannot select a different item for the display after the selection of the item (see “fine adjustments” in paragraph [0041]).
However, they do not disclose the item to be a virtual item. Paulsen et al. disclose a system wherein the item is a virtual item (see paragraph [0061]). Therefore, it would 
	Regarding claim 70, Wilmott et al. in view of Paulsen et al. disclose the system of claim 69. Furthermore, Paulsen et al. disclose a system wherein the virtual item comprises a multimedia clip (see paragraphs [0111]-[0112]). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the system disclosed by Wilmott et al. by including a system wherein the virtual item comprises a multimedia clip, as disclosed by Paulsen et al., for the purpose of providing a bonus attraction for system users (see paragraphs [0111]-[0112]).
	Regarding claim 72, Wilmott et al. disclose the system of claim 69, further comprising the memory including coded instructions to record a score in response to the user’s interaction in the virtual area (see paragraph [0041]).

Allowable Subject Matter
Claims 23, 25-30, 39, 42-44, 46-47, 51, 55-58, 73-74 are allowed.
Claims 61, 67-68, 71, 77 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL COLLINS whose telephone number is (571)272-8970.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



M.K.C.
2/25/2021
/MICHAEL COLLINS/Primary Examiner, Art Unit 3651